Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 11 April 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        

                            
                            My dear Marquis
                            Head Quarters New Windsor 11th April 1781.
                        
                        Your favor dated at Elk the 8th instant reached me at ten OClock the last Evening. While I give you credit
                            for the maneuvre by which you removed the British Ships from before Annapolis, I am sorry, as matters are circumstanced,
                            that you have put yourself so much further from the point, which now, of necessity, becomes the object of your
                            destination. Whether General Phillips remains in Virginia or goes further southward he must be opposed by a force more
                            substantial than Militia alone, and you will for that reason immediately open a communication with Genl Greene—inform him
                            of the numbers. situation and probable views of the enemy in Virginia and take his directions as to marching forward to
                            join him, or remaining there to keep a watch upon the motions of Phillips should he have formed a junction with Arnold at
                            Portsmouth.
                        Every difficulty, so far as respects the wants of the Officers and Men, and the uneasiness which might arise
                            upon their being ordered upon a more distant service than they expected, was foreseen, and would have been removed by
                            recalling the detachment and forming another, had not the reasons of a public nature, which were mentioned in my letter of
                            the 6th outweighed all private considerations.
                        You must endeavour to get Shoes, which will be essentially necessary before you can move, from Philada and if
                            you will cause a return to be made of such Articles as will probably be wanting in the course of the Campaign I will
                            endeavour to forward them from hence, with a proportion of any stores which may have been sent on by the States for their
                            troops—If the Officers will write back to their Friends here for any additional Baggage of which they may stand in need,
                            it shall be forwarded under careful conductors—The difficulties which you will experience on the score of provision and
                            transportation would have been common to any other Body of Troops—They will I know be great, but I depend much upon your
                            assiduity and activity.
                        Had I have had the most distant prospect of such a operation, as you speak off, I should have looked upon
                            your detachment as essential to the undertaking, but I can assure you, without entering into a detail of reasons (which I
                            cannot commit to paper) that I have not at present an Idea of being able to effect such a matter. This had very
                            considerable weight in influencing the determination of the General Officers and myself, for we would have been very happy
                            in an opportunity of succouring the southern States by a diversion, could it have been attempted with any tolerable hope
                            of success.
                        The small remains of the Jersey line seems necessary to form a head to which the Recruits, if any are
                            obtained, may unite themselves—That Line stands next for detachment and therefore it is more than probable that it may
                            soon become necessary to send the whole to the southward—But the reason which I have just mentioned operates in favr of
                            keeping the remainder as long as possible.
                        I shall be glad to hear from you—the time of your setting out from Elk—your prospects of getting on and the
                            temper of the Troops, and above all I shall ever be happy in knowing that you are well and that every thing contributes to
                            your happiness and satisfaction, being very truly and sincerily My dear Marquis Yr most obt and hble Servt.

                        
                            P.S. You seem aware of the danger of attempting a passage down the Chesapeak by water—I will add my
                                opinion that it is not on any account to be attempted.
                        

                    